Citation Nr: 0111131	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-11 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to April 1943, and from 
January 1945 to April 1946; he was a prisoner of war (POW) of 
the Japanese government from June 1942 to April 1943; he died 
in January 1987 at age 64; the appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) May 1999 decision denying entitlement to 
nonservice-connected death pension benefits.

By rating decision in May 2000, the RO denied the appellant's 
claim of service connection for the cause of the veteran's 
death and entitlement to accrued benefits; correspondence 
from the appellant, construed by the RO as timely notice of 
disagreement relative to those issues, was received on May 
22, 2000, and a statement of the case was issued in June 
2000.  Timely substantive appeal has not been filed by or on 
behalf of the appellant to date.  See 38 C.F.R. § 20.302(b) 
(2000).  Accordingly, the claims of service connection for 
the cause of the veteran's death and entitlement to accrued 
benefits are not now on appeal before the Board.  38 U.S.C.A. 
§ 7105 (West 1991).


FINDING OF FACT

The appellant's spouse only had recognized service with the 
Philippine Commonwealth Army from December 1941 to April 
1943, and from January 1945 to April 1946, including as a 
Japanese POW from June 1942 to April 1943.


CONCLUSION OF LAW

The appellant's spouse did not meet the basic service 
eligibility requirements to entitle her to nonservice-
connected VA death pension benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's death certificate shows that he died in January 
1987, at age 64.

Pursuant to her application for nonservice-connected VA death 
pension benefits, the appellant claims that the military 
service of her deceased spouse (in the Philippine 
Commonwealth Army) meets the requirements for eligibility for 
VA benefits on the basis that he was a "veteran."  The 
provisions of 38 U.S.C.A. § 1541 (West 1991), pertaining to 
death pension benefits, require that the deceased person 
shall have been a veteran.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).

The veteran's service records show that he had service with 
the Philippine Commonwealth Army, beginning in December 1941 
and ending in April 1946.  

In January 1972, the service department indicated that the 
veteran served with the Philippine Commonwealth Army, while 
such forces were in the service of the Armed Forces of the 
United States from December 1941 to April 1943, and from 
January 1945 to April 1946.  He was reported to have had no 
recognized guerilla service.

Prior to the death of the appellant's spouse, service with 
the Regular Philippine Scouts in the service of the Army of 
the U.S. had never been claimed or verified.

The appellant submitted for the record multiple documents and 
letters concerning the veteran's service.  None contain 
information different from the information provided to and 
used by the service department in its verification of the 
veteran's service.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a) (2000).

When evidence of recognized service is not submitted, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces, and VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

As the law specifically excludes the veteran's type of 
service, as certified by the service department, for purposes 
of entitlement to VA death pension benefits, the Board finds 
that there is no legal basis on which the appellant's claim 
can be based.  As the law and not the evidence is dispositive 
on this issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board further notes that as the appellant's claim has 
been found to be so fundamentally defective that it is 
subject to denial on the basis of a lack of entitlement under 
the law, there is no duty to assist her in her claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified  
at 38 U.S.C. § 5103A).  More specifically, the VCAA provides 
that there is no duty to assist when no reasonable 
possibility exists that such assistance would aid in  
substantiating the claim.  38 U.S.C.A. § 5103A(a).


ORDER

The appellant's claim for nonservice-connected VA death 
pension benefits is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

